UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 or Commission File Number: 00-51354 ————— AEMETIS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 26-1407544 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (Address of Principal Executive Offices, including zip code) (408) 213-0940 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filed).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filerNon-accelerated filerSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨No þ The number of shares outstanding of the registrant’s Common Stock on July 31, 2013 was 191,721,464 shares. AEMETIS, INC. FORM 10-Q Quarterly Period Ended June 30, 2013 INDEX PART IFINANCIAL INFORMATION Item 1 - Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 29 Item 4. Controls and Procedures. 29 PART IIOTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A.
